     Case 1:20-cv-00600-NONE-JDP Document 11 Filed 05/27/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOHN DOE #1, an individual;                       No. 1:20-cv-00600-NONE-JDP
      JOHN DOE #2, an individual;
12    JOHN DOE #3, an individual; and
      JOHN DOE #4, an individual,
13                                                      ORDER DENYING MOTION FOR
                         Plaintiffs,                    TEMPORARY RESTRAINING ORDER
14
             v.                                         (Doc. No. 8)
15
      ANDREW HALL, in his official capacity
16    as Chief of the Fresno Police Department;
      and MARGARET MIMS, in her official
17    capacity as Fresno County Sheriff,
18                       Defendants.
19

20          Before the Court is a motion for a temporary restraining order (“TRO”) brought by

21   plaintiffs, John Does 1 and 4, who are sex offenders registered with the state under California’s

22   Sex Offender Registration Act. (Doc. No. 8.) Plaintiffs seek an order prohibiting defendant

23   Margaret Mims, Fresno County Sheriff, in her official capacity, from requiring in-person

24   registration updates during the SARS-CoV-2 pandemic until plaintiffs’ request for preliminary

25   injunction can be heard. (Id. at 1–2.) Periodic registration updates are required under California

26   Penal Code § 290.012; however, plaintiffs contend that certain health conditions and age render

27   them particularly vulnerable to COVID-19, the illness caused by SARS-CoV-2, meaning it is

28   unsafe for them to present themselves to update their registrations. (Id. at 1-3.)
                                                        1
     Case 1:20-cv-00600-NONE-JDP Document 11 Filed 05/27/20 Page 2 of 3

 1           Plaintiffs’ request for a TRO is informed by their understanding of personal presentment

 2   for registration as it occurred in previous years and months, prior to the COVID-19 outbreak and

 3   before implementation of social distancing and other public health measures. (Doc. Nos. 8 at 4;

 4   8-1 at 10, 11, 29.) For example, regarding the registration updating process, plaintiffs state: “…

 5   Registrants are forced by Defendant to occupy crowded conditions in Sheriff’s stations where the

 6   recommended social distancing and sanitation measures cannot be observed,” (Doc. No. 8 at 4);

 7   “[d]uring past registration appointments with the [Fresno County Sheriff’s Office], Plaintiff John

 8   Doe #4 has been required to stay in confined spaces for up to an hour with several other

 9   Registrants” and “forced to touch many potentially contaminated surface and objects …,” (Doc.

10   No. 8-1 at 10); and “[d]uring the registration process, Registrants are exposed to premises that

11   are unsanitary, crowded, and do not allow for ‘social distancing’ or other preventive measures

12   …,” (Doc. No. 8-1 at 11). An affidavit from John Doe #4 details his experience registering in

13   2019 but contains no information about more recent or current conditions. (Doc. No. 8-1 at 29.)

14           In response, defendant has outlined the changes made to the personal presentment process,

15   which currently is “no contact,” socially-distanced, and takes place outdoors. (Doc. Nos. 10 at 8–

16   9; 10-1.) Specifically, a detective responsible for registration on behalf of defendant has stated as

17   follows in his affidavit:

18                   We started [on March 18] by using tables outside, allowing ‘social
19                   distancing,’ while still having registrants sign in, provide
                     thumbprint and signature on the forms, and we still collected forms
20                   while wearing gloves and masks.

21                   …
22
                     On 4/7/2020 – to the present, due to the extension of the ‘Shelter in
23                   Place’ order, FCSO started ‘no contact’ registrations. The building
                     remains closed to registrants, we removed the tables, taped off both
24                   entrances to the raised porch along the front of the building. We
                     accept no paperwork, Driver’s licenses, I.D.’s, etc. from registrants
25                   and observe at least 6 feet of social distance. We have painted
                     ‘X’s’ on the ground to indicate the proper positioning. We sign-in
26
                     registrants and document any necessary changes. Upon
27                   completing the Department of Justice’s (“DOJ’s”) 8102 forms, in
                     the comments section, we type or hand-write ‘Covid-19 – No
28                   signature/fingerprints. Verbal confirmation of information/
                                                        2
     Case 1:20-cv-00600-NONE-JDP Document 11 Filed 05/27/20 Page 3 of 3

 1                   requirements.’ We sign & date the forms and provide the
                     registrant the opportunity to accept a copy. We take a photo of the
 2                   registrant from distance of at least 6 feet. All this is conducted
 3                   while wearing gloves and some wearing masks. We also maintain
                     accessible hand-sanitizers.
 4

 5   (Doc. No. 10-1 at ¶¶ 3, 5.)
 6           A plaintiff must establish each of the following to secure an injunction: “that he is likely

 7   to succeed on the merits, that he is likely to suffer irreparable harm in the absence of preliminary

 8   relief, that the balance of equities tips in his favor, and that an injunction is in the public interest.”

 9   Winter v. Natural Resources Defense Council, 555 U.S. 7, 20, 24 (2008) (“A preliminary

10   injunction is an extraordinary remedy never awarded as a right.”). The plaintiff bears the burden

11   to “make a showing on all four prongs.” All. for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1135

12   (9th Cir. 2011).

13           The facts presented by plaintiffs in support of their request for a TRO are stale. Plaintiffs

14   are silent regarding the significant changes that have been made to the personal presentment

15   process for updating sex offender registrations. Plaintiffs have not disputed the description of the

16   new process or contested the sufficiency or efficacy of the mitigation measures defendant has

17   enacted. Plaintiffs’ request instead hinges on a prior process, which is no longer in place. The

18   harm contemplated by plaintiffs relates to the old process, not the new, as demonstrated by

19   plaintiffs’ own words outlined above. Because there is no dispute of fact that a new process of

20   “no contact,” socially-distanced, outdoor registration updating exists, the Court finds plaintiffs

21   have not met their burden in demonstrating they are likely to suffer an irreparable harm unless

22   relief is granted.

23           For the foregoing reasons, plaintiffs’ request for a temporary restraining order, (Doc. No.

24   8), is DENIED WITHOUT PREJUDICE.

25   IT IS SO ORDERED.
26
         Dated:     May 27, 2020
27                                                        UNITED STATES DISTRICT JUDGE

28
                                                          3
